COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Ex parte Shawn Paul Robinson
Appellate case number:       01-22-00583-CR
Trial court case number:     1751891
Trial court:                 351st District Court of Harris County

       Appellant, through counsel, filed a notice of appeal from the trial court’s order
denying his application for writ of habeas corpus. The complete appellate record has been
filed with this Court. After a review of the appellate record, on August 18, 2022, the Court
ordered the parties to submit briefing. See TEX. R. APP. P. 31.1. The Court’s order set a
deadline for appellant to file his brief on or before September 7, 2022. However, no brief
was filed. Accordingly, on September 20, 2022, the Court notified appellant unless he filed
his brief within ten days of the Court’s notice, the appeal would be abated and the trial
court would be directed to conduct a hearing to determine the reason for the failure to
timely file a brief.
       Appellant did not file a brief in response to the Court’s September 20, 2022 notice.
Accordingly, we abate the appeal and remand for the trial court to immediately conduct a
hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s appointed counsel, Mark Bennett, shall be present. TEX. R. APP. P. 38.8(b)(2).
Appellant shall also be present for the hearing in person or, if he is incarcerated, at the trial
court’s discretion, he may participate in the hearing by closed-circuit video
teleconferencing.1
       The trial court is directed to:
    (1)     determine whether appellant wishes to prosecute the appeal;
    (2)     if appellant wishes to prosecute the appeal, determine whether good cause exists
            to relieve Mark Bennett of his duties as appellant’s counsel;

1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On his request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the State’s attorney.
    (3)     if good cause exists, enter a written order relieving Mark Bennett of his duties
            as appellant’s counsel, including in the order the basis for and finding of good
            cause, and appointing substitute appellate counsel at no expense to appellant;
    (4)     if good cause does not exist, set a date when appellant’s brief is due, no later
            than twenty days from the date of the hearing, regardless of whether this Court
            has yet reinstated the appeal;
    (5)     make any other findings and recommendations the trial court deems
            appropriate; and
    (6)     enter written findings of fact, conclusions of law, and recommendations as to
            these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within ten days of the date of hearing conducted by the trial court in
accordance with this order. The trial court clerk is directed to file a supplemental clerk’s
record containing the trial court’s findings and recommendations with this Court within ten
days of the date of the hearing conducted by the trial court in accordance this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date within fourteen days of the date of this
order and notify the parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                    Acting individually    Acting for the Court

Date: ___October 6, 2022_____




                                               2